148 S.E.2d 631 (1966)
267 N.C. 626
Jackie Ray WALKER, Administrator of the Estate of Jackie Ray Walker, Jr.,
v.
Annie Young SPRINKLE and Reginald F. Sprinkle.
No. 463.
Supreme Court of North Carolina.
June 16, 1966.
*633 Banzet & Banzet, Warrenton, for plaintiff.
Teague, Johnson & Patterson and Ronald C. Dilthey, Raleigh, for defendants.
EMERY B. DENNY, Emergency Justice.
The sole question presented for our determination is whether or not the court below committed error in sustaining the defendants' demurrer to the complaint on the grounds hereinabove set out.
The rule with respect to liability in cases of this character was so aptly stated by Connor, J., in the case of Briscoe v. Henderson Lighting and Power Co., 148 N.C. 396, 62 S.E. 600, 19 L.R.A.,N.S., 1116, we quote therefrom as follows:
"It must be conceded that the liability for injuries to children sustained by reason of dangerous conditions on one's premises is recognized and enforced in cases in which no such liability accrues to adults. This, we think, sound in principle and humane in policy. We have no disposition to deny it, or to place unreasonable restrictions upon it. We think that the law is sustained upon the theory that the infant who enters upon premises having no legal right to do so, either by permission, invitation, or license, or relation to the premises or its owner, is as essentially a trespasser as an adult, but if, to gratify a childish curiosity or in obedience to a childish propensity, excited by the character of the structure or other conditions, he goes thereon, and is injured by the failure of the owner to properly guard or cover the dangerous conditions which he has created, he is liable for such injuries, provided the facts are such as to impose the duty of anticipation or prevision; that is, whether, under all of the circumstances, he should have contemplated that children would be attracted or allured to go upon his premises, and sustain injury."
The outdoor privy has been in common use in this country for centuries and is still used on thousands of premises. We cannot hold that the ordinary outhouse or privy is an attractive nuisance or an inherently dangerous instrumentality. "The courts which have adopted the doctrine of the `turntable cases' have uniformly held that it was not to be extended to other structures or conditions." Briscoe v. Henderson Lighting and Power Co., supra.
The complaint herein alleges that "on March 11, 1964 there had accumulated in the pit of said privy a substantial quantity of water." There is nothing in the complaint *634 to indicate that the defendants knew or should have known that the pit in the privy contained water on 11 March 1964. Neither is there any allegation that the defendants knowingly maintained the privy in that condition.
In order for a plaintiff to recover for injuries to a child trespasser of tender years, it must be shown that defendant maintained a condition dangerous to children on his premises and knew, or should have known, that children were in the habit of playing on the premises and would likely be exposed to the hazards of the dangerous condition maintained by him on said premises and were likely to be injured thereby. Or, stated another way, "A party's liability to trespassers depends upon the former's contemplation of the likelihood of their presence on the premises and the probability of injuries from contact with conditions existing thereon." 21 Am. and Eng.Enc., 473, cited with approval in Briscoe v. Henderson Lighting and Power Co., supra.
It would seem from the allegations in the complaint that since there were no parks, playgrounds or recreational facilities available for the children in the neighborhood, the parents sent their children out on the streets, vacant lots and unoccupied premises to play. In the case of Fitch v. Selwyn Village, 234 N.C. 632, 68 S.E.2d 255, we quoted with approval from the opinion in Peters v. Bowman, 115 Cal. 345, 47 P. 598, in which the Court said:
"`The owner of a thing dangerous and attractive to children is not always and universally liable for an injury to a child tempted by the attraction. His liability bears a relation to the character of the thing, whether natural and common, or artificial and uncommon; to the comparative ease or difficulty of preventing the danger without destroying or impairing the usefulness of the thing; and, in short, to the reasonableness and propriety of his own conduct, in view of all surrounding circumstances and conditions. As to common dangers, existing in the order of nature, it is the duty of parents to guard and warn their children, and, failing to do so, they should not expect to hold others responsible for their own want of care.'"
In the case of Matheny v. Stonecutter Mills Corp. and Erwin v. Stonecutter Mills Corp., 249 N.C. 575, 107 S.E.2d 143, Moore, J., speaking for the Court, said:
"No one is an insurer of the safety of children merely because he is the owner of places that may appeal to their youthful fancies. It is required only that he take reasonable precautions to prevent injury to them. He is not bound to make a trespass by or injury to children impossible. All that is required of him is to take such precautions, by way of erecting guards, providing fences or furnishing other means, as are reasonably sufficient to prevent trespassing by children. He need not take precautions against every conceivable danger to which an irrepressible spirit of adventure may lead a child. * * *"
The plaintiff alleges the defendants maintained on their premises a privy in violation of G.S. § 130-160, which reads as follows:
"Any person owning or controlling any residence, place of business or place of public assembly shall provide a sanitary system of sewage disposal consisting of an approved privy, an approved septic tank, or a connection to a sewer system, under rules and regulation promulgated by the State Board of Health."
On the pleadings herein it cannot be said the privy involved in this action was not constructed in conformity with the statute and the rules and regulations promulgated by the State Board of Health.
In our opinion it was not reasonably foreseeable that a child of such tender years as plaintiff's intestate would be permitted to trespass upon the defendants' premises, go into the privy located thereon, climb up on the seat therein and fall into *635 the pit over which the privy had been constructed.
As regrettable as the unfortunate death of plaintiff's intestate was, in our opinion the allegations of the plaintiff's complaint do not make out a cause of action for actionable negligence against the defendants.
The demurrer was properly sustained. However, that portion of the judgment entered below dismissing the action is reversed. The plaintiff may amend the complaint if so advised. Except as herein modified, the judgment below is affirmed.
Modified and affirmed.
MOORE, J., not sitting.